DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6, 8-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (JP 2014093487) and in view of Yusuke (JP 2015079899).
Considering claim 1, Tanimoto teaches an elongated plate-form piezoelectric body, which comprises an optically active helical chiral polymer (A) having a weight average molecular weight of from 50,000 to 1,000,000 and has an elongated plate shape having a thickness of from 0.0001 mm to 0.2 mm, a width of from 0.1 mm to 30 mm and width to thickness ratio of 2 or higher (lines 72-80 + 905-907), wherein: a lengthwise direction and a main orientation direction of the helical chiral polymer (A) are substantially parallel to each other (lines 1043-1052), a crystallinity measured by a DSC method is from 20% to 80% (lines 531-535).
However, Tanimoto does not teach wherein a birefringence is from 0.01 tp 0.03.
Yusuke teaches wherein a birefringence is from 0.01 tp 0.03 (lines 364-367).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a birefringence is from 0.01 tp 0.03 into Tanimoto’s device for the benefit of producing a polymer using a lactic acid.
Tanimoto teaches wherein the elongated plate form piezoelectric body wherein the length to width ratio as described above.
However, it does not disclose the length to width ratio is 20 or higher.  It would have been an obvious matter of design choice to have the length to width ratio is 20 or higher, since such a modification would have involved a mere change in the size of a In re Rose, 105 USPQ 237 (CCPA 1955).
Considering claim 2, Tanimoto teaches wherein the width is form 0.5 mm to 15 mm (line 1187).
Considering claim 4, Tanimoto teaches wherein the helical chiral polymer (A) is a polylactic acid polymer that has a main chain comprising a repeating unit represented by the following formula:

    PNG
    media_image1.png
    173
    386
    media_image1.png
    Greyscale

Considering claim 5, Tanimoto teaches the helical chiral polymer (A) has an optical purity of not less than 95.00%ee (lines 132-133).
Considering claim 6, Tanimoto teaches wherein a content of the helical chiral polymer (A) is not less than 80% by mass (line 331).
Considering claim 8, Tanimoto teaches a functional layer arranged on a side of at least one main surface of the elongated plate form piezoelectric body (line 999).
Considering claim 9, Tanimoto teaches wherein the functional layer comprises at least one of an adhesion promoting layer, a hard coat layer, an antistatic layer, an anti-block layer, a protective layer or an electrode layer (line 999).
Considering claim 10, Tanimoto teaches wherein the function alyer comprises an electrode layer (line 999).
Considering claim 11, Tanimoto teaches wherein at least one surface layer is the electrode layer (line 1003).
Considering claim 18, Tanimoto teaches a method of producing the elongated-form piezoelectric body , the method comprising: preparing a piezoelectric film which comprises an optically active helical chiral polymer (A) having a weight average molecular weight of from 50,000 to 1,000,000 (lines 72-80 + 905-907) and in which a crystallinity determined by a DSC method is from 20% to 80% (lines 531-535) and a product of a standardized molecular orientation (MORc) measured using a microwave transmission-type molecular orientation meter at a reference thickness of 50 microns and the crystallinity is from 25 to 700 (lines 72-80): and slitting the piezoelectric film to obtain the elongated plate form piezoelectric body (line 574).
Considering claim 19, Tanimoto teaches a method of producing the layer body according to the method comprising: preparing a layered film comprising: a piezoelectric film which comprises an optically active helical chiral polymer (A) having a weight average molecular weight of from 50,000 to 1,000,000 (lines 72-80 + 905-907)  and in which a crystallinity determined by a DSC method is from 20% to 80% (lines 531-535)  and a product of a standardized molecular orientation (MORc) measured using a microwave transmission-type molecular orientation meter at a reference thickness of 50 micron and the crystallinity is from 25 to 700 (lines 72-80); and a functional layer (line 999) arranged on a side of at least main surface of the piezoelectric film and slitting the layer film to obtain the layer body (line 574).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (JP 2014093487), in view of Yusuke (JP 2015079899) and in view of Tanimoto (PG Pub 20160204337).
Considering claim 7, Tanimoto ‘487 in view of Yusuke teaches the elongated plate form piezoelectric body as described above.
However, Tanimoto in view of Yusuke does not teach wherein a stabilizer (B) in an amount of from 0.01 parts by mass to 10 parts by mass with respect to 100 parts by mass of the helical chiral polymer (A), the stabilizer (B) comprising at least one functional group selected from the group consisting of a carbodiimide group, an epoxy group and an isocyanate group, and having a weight average molecular weight of from 200 to 60,000.
Tanimoto ‘337 teaches a stabilizer (B) in an amount of from 0.01 parts by mass to 10 parts by mass with respect to 100 parts by mass of the helical chiral polymer (A), the stabilizer (B) comprising at least one functional group selected from the group consisting of a carbodiimide group, an epoxy group and an isocyanate group, and having a weight average molecular weight of from 200 to 60,000 (paragraphs 0016-0017).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a stabilizer (B) in an amount of from 0.01 parts by mass to 10 parts by mass with respect to 100 parts by mass of the helical chiral polymer (A), the stabilizer (B) comprising at least one functional group selected from the group consisting of a carbodiimide group, an epoxy group and an isocyanate group, and having a weight average molecular weight of from 200 to 60,000 into Tanimoto’s device .
Claims 12-17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (JP 2014093487), in view of Yusuke (JP 2015079899) and in view of Tajitsu (PG Pub 20150280102).
Considering claim 12, Tanimoto in view of Yusuke the elongated plate form piezoelectric body as described above.
However, Tanimoto in view of Yusuke does not teach a fabric having a woven structure comprising the layered body.
Tajitsu teaches a fabric having a woven structure comprising the layered body (paragraph 0080).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a woven structure comprising the layered body into Tanimoto’s device for the benefit of improving the degree of freedom in the changing of the piezoelectric element.
Considering claim 13, Tajitsu teaches wherein when viewed from one surface side thereof, the layered body does not include any inverted region, or includes an inverted region whose area accounts for 25% or less of the layered body (the limitations are met since the prior art combination teaches the applicant’s same structure).
Considering claim 14, Tajitsu teaches a fabric having a woven structure comprising: plural first elongated members that are aligned in a single direction; and plural second elongated members that are aligned in a direction intersecting with the alignment direction of the plural first elongated members in a plane view wherein at 
Considering claim 15, Tajitsu teaches a fabric having a woven structure comprising: plural warp yarns that are aligned in a single direction; plural weft yarns (paragraph 0082) that are aligned in a direction intersecting with the alignment direction of the plural yarns in a plane view, wherein: at least one of the plural warp yarns or at least one of the plural weft yarns comprises the elongated plate form piezoelectric body (paragraphs 0082 + 0083) a width (a) of the elongated plate form piezoelectric body and an offset distance (b) of the warp yarns or the weft yarns that are arranged substantially parallel to the elongated plate form piezoelectric body satisfy the following formula: 0.1 b/a < 4.0(I) (the limitations are met since the prior art combination teaches the applicant’s same structure).
Considering claim 16, Tajitsu teaches wherein at least one of the plural warp yarns or at least one of the plural weft yarns (paragraphs 0082-0083) is a layered body that comprises a functional layer arranged on a side of at least one main surface of the elongated plate form piezoelectric body.
Considering claim 17, Tanimoto teaches wherein the functional layer is an electrode layer (line 999).
Considering claim 20, Tajitsu teaches a garment comprising the elongated plate form piezoelectric body (paragraph 0080).
Considering claim 21, Tajitsu teaches the garment further comprising a fiber structure (paragraph 0080).
Considering claim 22, Tajitsu teaches the garment which is a bottom, a top, a pair of socks, a supporter (paragraph 0199 an insulator fiber) or a glove.
Considering claims 23-25, Tajitsu teaches a biological information acquisition device (paragraph 0169).
Response to Arguments
Applicant's arguments filed 12 January 2021 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments that Tanimoto does not teach the length-to-width ratio is 20 or higher the applicant argues that it would have been an obvious matter of design choice to change the length or width since it would involve the change in the size of a component which is well known to one of ordinary skill in the art.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837